t c memo united_states tax_court warren r ketler petitioner v commissioner of internal revenue respondent docket no filed date warren r ketler pro_se jeffrey l heinkel for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies and additions to tax in petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number big_number respondent subsequently filed an amendment to answer asserting increased deficiencies and additions to tax to the following amounts additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner failed to report income for in the amount of dollar_figure whether petitioner failed to report income in in the amount of dollar_figure whether petitioner is liable for self-employment taxes in the amounts of dollar_figure and dollar_figure for the years and respectively whether petitioner is subject_to additions to tax for failure_to_file federal_income_tax returns for the years and and whether petitioner is liable for additions to tax for failure to make estimated_tax payments for the taxable years and findings_of_fact petitioner was a resident of california at the time the petition herein was filed petitioner did not file federal individual income_tax returns for his taxable years and nor did he make estimated_tax payments for those years during and under his personal social_security_number and at his mailing address petitioner received payments on behalf of california barbecue on the basis of information reported by payers respondent determined that petitioner doing business as california barbecue had received the following nonemployee compensation during those years payer hewlett-packard co sec_774 --t stanford university dollar_figure syva co big_number --- apple computer inc big_number --- oracle corp big_number --t nordstrom inc big_number --- respondent further determined that during the same years petitioner had received payments of interest as follows on the basis of reports of the payer payer great western bank dollar_figure dollar_figure additionally records filed with respondent by the social_security administration reflect that petitioner received social_security payments as follows payer social_security admin dollar_figure dollar_figure of the payments from the social_security administration dollar_figure represents taxable_income for petitioner's taxable_year and dollar_figure represents taxable_income for petitioner's taxable_year with respect to respondent consulted bureau of labor statistics bls tables to determine the average amount of income that a person who met certain criteria applicable to petitioner would have earned during that year respondent then added an additional_amount to the sums revealed as income in the forms 1099-misc in order to arrive at a reconstructed income for petitioner that equaled the average determined by using the bls tables during the pretrial phase of this case respondent served a request for admissions and a request for production of documents upon petitioner although petitioner acknowledges receiving these items no response was forthcoming on date respondent served a motion to compel production of documents this motion was returned to respondent on or about date respondent then realized that the request for production of documents as well as the motion to compel production of documents had been addressed to petitioner at p o box palo alto ca instead of at the address reflected on his petition p o box los altos ca on date respondent served another copy of the motion to compel production ' the matters set forth in the request for admissions are deemed admitted see rule sec_90 sec_104 we note further that other evidence presented by respondent at trial substantiates the matters deemed admitted of documents at the proper address petitioner did not respond to this motion shortly before the trial opened the great western bank pursuant to a summons provided respondent with bank records the records reveal that during the years in issue petitioner maintained a great western bank account in the name of warren r ketler d b a thru the lens the signature card for the account used petitioner's social_security_number and address thru the lens is a photography business bank statements of this account no reveal total deposits of dollar_figure for petitioner's taxable_year and dollar_figure for the summoned records also reveal that petitioner had a separate individual_account at great western bank no maintained under his own social_security_number and mailing address statements of this account reveal total deposits of dollar_figure for and dollar_figure for petitioner commingled the income and expenses of thru the lens between account nos and respondent then reconstructed petitioner's income on the basis of these bank records respondent determined that some of the deposits into the thru the lens account were not accessions to income but rather transfers from petitioner's individual_account these transfers totaled dollar_figure in and dollar_figure in respondent further determined that some expenditures from the thru the lens account were deductible business expenditures these totaled dollar_figure for and dollar_figure for on the basis of the foregoing respondent calculated that petitioner had additional income in and from thru the lens as follows total deposits dollar_figure dollar_figure less transfers big_number big_number net deposits big_number big_number less business_expenses big_number big_number net profit big_number big_number respondent's counsel then contacted petitioner and asked whether petitioner would attend a meeting to review and explain the entries in the bank records petitioner declined to do so at trial we granted respondent leave to file an amendment to answer setting forth the increased deficiencies based upon the inclusion of the thru the lens income ’ opinion the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 in cases involving the commissioner’s determinations of unreported income respondent's amendment to answer indicates petitioner earned more than enough income to support himself during accordingly respondent did not use bls statistics to calculate the amount of deficiencies set forth in the amendment to answer nor did the deficiencies reflected in the amendment to answer include payments of interest from great western bank apparently respondent omitted that interest_income as a separate item because it was part of the reconstructed income reflected as deposits to petitioner's bank account the presumption of correctness may not attach and the finding of unreported income may be arbitrary unless the commissioner links the taxpayer to an income-producing activity see 116_f3d_1309 9th cir 774_f2d_932 9th cir or to ownership of liquid_assets see 937_f2d_1548 10th cir affg tcmemo_1989_552 743_f2d_670 9th cir affg tcmemo_1982_666 87_tc_74 respondent has linked petitioner to income-producing activities and ownership of liguid assets in and petitioner is deemed to have admitted and third-party information returns document that he received nonemployee compensation in in connection with the california barbecue activity from hewlett-packard co stanford university syva co apple computer inc oracle corp and nordstrom inc and in from stanford university this evidence further shows that forms 1099-misc were issued by the foregoing payers to california barbecue at petitioner’s address with a taxpayer_identification_number that matched petitioner’s social_security_number the rule requiring the commissioner to provide an evidentiary foundation linking the taxpayer to the income- producing activity arose in connection with illegal-source income see 596_f2d_358 9th cir revg 67_tc_672 it is now established that the court_of_appeals for the ninth circuit to which an appeal of this case would lie applies the rule in all cases involving the receipt of unreported income cf 116_f3d_1309 9th cir 680_f2d_1268 9th cir further the regularly maintained business records of behring diagnostics the corporate successor of syva co contain invoices from california barbecue for various catering services in and as well as copies of syva co ’s checks in payment of these invoices syva co ’s records also contain a copy of a form 1099-misc issued to california barbecue for listing petitioner’s social_security_number as the taxpayer_identification_number and no form 1099-misc for in which payments to california barbecue did not exceed dollar_figure syva co ’s records also contain invoices with the legend california barbeque and petitioner’s address printed thereon further it was syva co ’s policy to obtain a taxpayer_identification_number before making payment on an invoice in addition respondent has matched petitioner’s social_security_number and address to a bank account registered in his name d b a thru the lens sole_proprietor numerous deposits were made to and checks drawn on this account during and the checks for this account were preprinted with petitioner’s address and the legend thru the lens accordingly the determination of unreported income in the notice_of_deficiency is presumptively correct and the unreported income alleged in respondent’s amendment to answer is not arbitrarily asserted a reconstruction_of_income every individual liable for income taxes is required to maintain books_and_records sufficient to establish the amount of his or her gross_income see sec_6001 96_tc_858 affd 959_f2d_16 2d cir in the absence of books_and_records the commissioner may reconstruct a taxpayer's income by any method that clearly reflects income sec_446 the choice of the method of reconstruction_of_income lies with the commissioner see 301_f2d_51 9th cir citing 31_tc_1269 affd in part and remanded on another issue 283_f2d_871 6th cir affg tcmemo_1959_117 the commissioner possesses substantial latitude in reconstructing a taxpayer's income when the taxpayer fails to maintain records see 92_tc_661 here respondent has reconstructed petitioner’s income using both information received from third-party payers concerning payments made with respect to petitioner’s social_security_number address and a business california barbecue with which he acknowledges involvement and bank accounts bearing his name social_security_number and address we accept both methods as permissible means of reconstructing income income reported on information returns the commissioner may properly reconstruct a taxpayer's income from third-party payers’ reports such as forms misc see 117_f3d_785 5th cir andrews v commissioner tcmemo_1998_316 white v commissioner tcmemo_1997_459 in this case we conclude that petitioner received the amounts of income reported to respondent in the forms 1099-misc as payments to california barbecue for the years in issue the evidence suggests that this income represents amounts paid for large-volume food catering services provided by petitioner petitioner however did not provide any information about california barbecue or its operations income or expenses to respondent or the court thus while petitioner although neither party has raised the issue we note that sec_6201 as amended by the taxpayer bill of right sec_2 publaw_104_168 sec a 110_stat_1452 was effective as of date sec_6201 provides that if the taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the commissioner then the commissioner shall have the burden of producing reasonable and probative information in addition to the information_return even if petitioner had advanced that argument we would conclude he had not asserted a reasonable dispute with respect to any item_of_income reported on an information_return he did not file a federal_income_tax return nor did he offer testimony indicating that he did not receive those items of income reported on the forms 1099-misc nor for that matter did he deny receiving the amounts deposited in the great western bank additionally sec_6201 would not be applicable because petitioner offered no evidence that he fully cooperated with respondent to the contrary the record amply demonstrates his failure to cooperate including his failure to provide access to documents within his control we hold that petitioner retained the burden_of_proof as to the taxability of the income revealed in the forms 1099-misc cf 117_f3d_785 5th cir likely incurred deductible expenses relating to the california barbecue business we have no evidence regarding the amount of such expenses while it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir we must have some basis on which an estimate may be made 85_tc_731 here petitioner could have provided such a basis but refused to do so without such a basis the allowance of any such deductions would amount to unguided largess 245_f2d_559 5th cir accordingly on the evidence before us we hold that petitioner is liable for taxes upon the amounts reported in the forms 1099-misc at trial petitioner argued that california barbecue was merely a business name for a corporation named kaytoo inc respondent's certified transcripts of account indicate however that income paid to california barbecue was paid to petitioner individually an example of such evidence is a certified petitioner deposited income from california barbecue into the great western bank under account no at the time of trial respondent did not have records of amounts deposited into great western bank account no accordingly the income attributed to petitioner doing business as california barbecue reflects only those amounts revealed in the forms 1099-misc it does not include other_amounts that may have been deposited into that account in this regard we note that third-party payers are required only to report payments over s600 sec_6041 we have no information of the extent to which petitioner doing business as california barbecue received payments of less than dollar_figure official record which demonstrates that stanford university issued a form 1099-misc reporting dollar_figure paid to california barbecue in using petitioner's mailing address and petitioner's individual social_security_number as the taxpayer_identification_number petitioner subsequently placed in evidence a corrected form 1099-misc reflecting payment of the same dollar_figure by stanford university to california barbecue in the corrected form 1099-misc however was sent to kaytoo corporation d b a california barbecue it also provided a taxpayer_identification_number that was not petitioner's social_security_number although the postmark on the envelope enclosing this reissued form 1099-misc is barely legible it does establish that the corrected form was mailed to respondent no earlier than date after petitioner had filed this case at trial petitioner provided only evasive and irrelevant testimony as to the circumstances surrounding the issuance or reissuance of this form 1099-misc under these circumstances we are of the opinion that the reissued document has no probative value in establishing that amounts paid to california barbecue were paid to a corporation rather than to petitioner as an individual to for example petitioner refused to answer questions as to the stanford university forms 1099-misc based upon his fifth_amendment rights it is settled that a taxpayer’s right not to be deprived of property under the fifth_amendment to the constitution is not a defense to collection_of_taxes nor absent a demonstration of a real and appreciable danger of criminal prosecution may a taxpayer invoke the fifth_amendment protections against self-incrimination see 617_f2d_518 9th cir 80_tc_1111 and cases cited therein the contrary as we have found the dollar_figure paid_by stanford university in to california barbecue is properly taxable to petitioner as an individual bank_deposits analysis respondent in an amendment to his answer asserts increased deficiencies based upon deposits made into bank accounts maintained in petitioner’s name and social_security_number because respondent first asserted the increases in deficiency in an amendment to the answer respondent bears the burden_of_proof as to those increases see rule a bank_deposits are prima facie evidence of income see tokarski v commissioner t c pincite in demonstrating the existence of income under the bank_deposits method the commissioner is not required to show a likely source of that income see 102_tc_632 the bank_deposits method assumes that all money deposited ina taxpayer's bank account during a given period constitutes taxable_income although the commissioner must take into account any nontaxable source or deductible expense of which the commissioner has knowledge see id dileo v commissioner t c pincite in this case respondent has met his burden_of_proof as to income under the bank_deposits method respondent produced records from two great western bank accounts nos and maintained by petitioner the first used the name warren r ketler d b a thru the lens and employed petitioner's social_security_number and address the second was in petitioner's own name and used petitioner's social_security_number and address in reconstructing petitioner's income respondent has properly excluded several items from the total deposits in account no respondent excluded these items because they appeared to be transfers from account no and as such they had already been included as income in the form of deposits to account no from the remaining amounts in each account respondent also properly subtracted a number of items that appeared to be checks issued in payment of deductible business_expenses the remaining unexplained deposits totaled dollar_figure and dollar_figure for the respective years in issue respondent invited petitioner to confer so that petitioner could explain the transactions in these bank accounts but petitioner refused to do so when asked at trial to explain the transactions reflected in these accounts petitioner again declined to do so we hold that under the bank_deposits method respondent has borne the burden of showing that these amounts dollar_figure and dollar_figure are additional unreported taxable_income for the years and respectively see 770_f2d_842 9th cir 730_f2d_1292 9th cir b petitioner's legal contentions on brief petitioner's response to the deficiencies and additions to tax has been to assert discredited tax-protester arguments such as his assertion that he is a not a taxpayer and therefore not subject_to the internal revenue laws the court_of_appeals for the ninth circuit has characterized this argument as frivolous noting that it has been consistently and thoroughly rejected by every branch of the government for decades indeed advancement of such utterly meritless arguments is now the basis for serious sanctions imposed on civil litigants who raise them 783_f2d_934 n 9th cir moreover petitioner having invoked the jurisdiction of this court now seeks to defeat it arguing that we lack personal jurisdiction over him this argument is also baseless sec_6213 authorizes this court to redetermine deficiencies in income_tax if a timely petition is filed by a taxpayer in respect of a notice_of_deficiency sent to the taxpayer by the commissioner here petitioner himself invoked this court's jurisdiction over the matter of his tax deficiencies for the years in issue by filing a timely petition borders v commissioner tcmemo_1994_626 the jurisdiction of this court once invoked remains unimpaired until it decides the controversy 57_tc_720 petitioner's arguments continue through notices none of which addresses the factual accuracy of respondent's determinations of deficiencies and additions to tax none presents justiciable issues of fact or law concerning petitioner's liabilities for the deficiencies in tax and -- - additions to tax at issue they are instead recastings of contentions which we have termed nothing more than tax_protester rhetoric and legalistic gibberish which have absolutely no merit howard v commissioner tcmemo_1998_57 ’ we decline to address them further in 76_tc_1027 affd 696_f2d_1234 9th cir we stated that the time has arrived when the court should deal summarily and decisively with such cases without engaging in scholarly discussion of the issues or attempting to soothe the feelings of the petitioners by referring to the supposed sincerity of their wildly espoused positions c self-employment_tax sec_1401 imposes a tax on an individual’s self- employment income which is defined as the net_earnings_from_self-employment derived by an individual during the taxable years see sec_1402 net earning from self-employment means gross_income less certain deductions derived by an individual from any trade_or_business carried on by the individual see ’ before trial and on brief petitioner asserted that he did not understand the word income at calendar call we referred petitioner to members of the taxation section of the california bar association who were present in the courtroom explaining that they had offered to assist with such questions on a pro bono basis petitioner declined to accept our referral petitioner's obvious intelligence and experience in conducting business makes us doubt his sincerity in arguing that he failed to understand the concept of income instead his consistently frivolous contentions indicate that his asserted misunderstanding of the word income was willful based upon discredited tax-protester arguments that the income he undoubtedly received was somehow something else cf 633_f2d_1356 9th cir rowlee v commissioner t c pincite2 sec_1402 respondent determined that petitioner is liable for self-employment taxes under sec_1401 as part of the deficiencies at issue for and the evidence in this case indicates that petitioner earned self-employment_income from both the california barbecue and the thru the lens activities petitioner has offered no evidence or argument to rebut that evidence he is liable for the self-employment_tax for and determined by respondent and asserted in the amendment to answer d additions to tax under sec_6651 a respondent determined additions to tax under sec_6651 for failure_to_file returns petitioner did not file federal_income_tax returns for the years in issue he makes only tax-protester arguments in response to the charge that he failed to file such returns accordingly the additions to tax under sec_6651 determined by respondent and asserted in the amendment to answer are sustained be additions to tax under sec_6654 a respondent determined additions to tax under sec_6654 a for underpayment of individual estimated_tax petitioner failed to pay estimated_tax during the years in issue accordingly the additions to tax under sec_6654 determined by respondent and asserted in the amendment to answer are sustained in view of the foregoing decision will be entered for respondent
